Appeal of H. MAIMIN CO., INC.H. Maimin Co. v. CommissionerDocket No. 1393.United States Board of Tax Appeals1 B.T.A. 1255; 1925 BTA LEXIS 2606; May 26, 1925, decided Submitted April 27, 1925.  1925 BTA LEXIS 2606">*2606 Edward M. Hyans, C.P.A., for the taxpayer.  M. N. Fisher, Esq., for the Commissioner.  1 B.T.A. 1255">*1255  Before JAMES, SMITH, and TRUSSELL.  This is an appeal from the determination of a deficiency in income and profits taxes for the years 1918 and 1919 in a total sum of $1,298.25.  FINDINGS OF FACT.  The taxpayer is a New York corporation with its principal office located in New York City.  On May 14, 1914, the taxpayer acquired from H. Maimin certain assets formerly owned by a Pennsylvania corporation called H. Maimin & Company.  1 B.T.A. 1255">*1256  At its organization, the taxpayer acquired a certain patent, No. 957,070, dated May 3, 1910.  On July 14, 1914, the taxpayer acquired a certain patent, No. 1,103,791.  On January 19, 1915, the taxpayer acquired a certain patent, No. 1,125,434.  On April 23, 1918, the taxpayer acquired a certain patent, No. 1,263,450.  On February 8, 1916, the taxpayer acquired a certain patent, No. 1,170,652.  The Commissioner in auditing the taxpayer's income and profits-tax returns for the years in question disallowed as invested capital a value of $25,000 in connection with the aforesaid patents, and disallowed as deductions certain1925 BTA LEXIS 2606">*2607  amounts claimed on account of exhaustion of the said patents.  DECISION.  The determination of the Commissioner is approved.